IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                Fifth Circuit

                                                                  FILED
                                                             November 14, 2008
                                 No. 07-10711
                                                            Charles R. Fulbruge III
                                                                    Clerk
CADLES OF GRASSY MEADOWS II, L.L.C.,
by Assignment from Olney Savings Association,

                                           Plaintiff-Appellant,

THE STATE OF TEXAS,

                                           Intervenor Plaintiff-Appellant,

v.

DAVID GOLDNER; ROBERT GOLDNER,

                                           Defendants-Appellees.



                Appeals from the United States District Court
                     for the Northern District of Texas


Before DAVIS, SMITH, and DeMOSS, Circuit Judges.
PER CURIAM:
      The petition for panel rehearing is GRANTED. The opinion, 542 F.3d 437
(5th Cir. Sept. 8, 2008), is WITHDRAWN. This matter is REMANDED for fur-
ther proceedings in light of Kerlin v. Sauceda, 2008 Tex. LEXIS 943 (Tex. Oct.
10, 2008). We place no limits on what actions the district court may take on re-
mand. We intimate no view as to what decisions the district court should make
regarding Kerlin or any other issue.